 474DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDspeaking to them as a committeeman, 'can- Blantondeny 'responsibility for theirpresence.In fact he did not makeanysuch denial to Holbrooke when he, attemptedto explain to the latter only that hehad not violated the rule because he was nothimself working at the time.We need not determine whether,Floyd,the boilerman,was kept from his work and thus interfered with duringthe 4 to 5minutes when heattended the conversation,although he had apparently come for a,drink of water only.Holbrooke testified that his investigation disclosed that,;of the rank-and-file em-ployees, only Blanton and Gearing took an active part in the conversation.Bagwelland Ray told him that they had not enteredinto it, and according to Blanton,him-self,Gearing had merely asked what he.thought of -the Union.-(We recall refer-ence to a question by "somebody.")Although they should have.'been- workinginstead of listening to Blanton for 5 or 25 minutes,- there-is no claim,that- Bagwell,Ray, or Floyd violated any company rule in-listening or being interfered withand kept-from working,or -that failure to take action against them constituteddisparate treatment as Blanton suggested when he was discharged and referred topossible action against Gearing.In fact, the General Counsel's position is that theother employees"were not directly involved."-Itwill add nothing to this Decision to point out, in anticipation of objections,that Blanton was not merelyan employee away from his work and his work -sta-minutes.However much attention may be given to inconsequentials,the fact isthat Blanton's status at the time,after his shift had been .completed and he hadleft the plant and then returned,was little if at all more than that' of an outsideralthough he had reentered the plant because he was an employee:Certainly hehad no more business in the machine shop of the time than an outsider..He hadno right to be there and he interfered with the work of others.It cannot be properlyfound that the Company took action against this 1 of 46(later 51)committeemenbecause of his union activities and not because of his rule violation or interferencewith other employees' work.-Here again condonation was suggested in the General-,Counsel'sreference toanother employee who has been permitted to return to the plant after workinghours.But it was not shown that he violated the rule against interfering with thework of other employees.-Upon the basis of the above findings of fact,and upon the entire record in thecase,Imake the following:,CONCLUSIONS OF LAW1.TextileWorkers Union of America,AFL-CIO-CLC, is alabor organizationwithin the meaning of Section 2(5) of the Act.2.The Company has not engaged in unfair.labor practices within the meaningof Section 8(a) (3) or(1) of the Act.-RECOMMENDED ORDERUpon the basis of the foregoing finding of fact and conclusions of law,'and uponthe entire record in the case,I recommend that the complaint be dismissed in itsentirety.-Anaconda American Brass,Company,,"and Local:1078, Inter-national Union,United Automobile,Aerospace and Agricul-tural ImplementWorkers of America,(UAW,, AFL-CIO).Case No. 1-CA-438. August 26, 1964DECISION AND ORDER,On December 6, 1963, Trial Examiner Ramey Donovan issued hisDecision in the above-entitled proceeding, finding that Respondent hadnot violated the Act as alleged in the complaint and recommending thatthe complaint be dismissed in its entirety, as set forth in the attachedTrial Examiner's Decision.Thereafter, the General -Counsel, filed148 NLRB No. 55. ANACONDA AMERICAN BRASS COMPANY475exceptions .to the Trial Examiner's Decision and a brief in supportthereof, which were adopted by the Charging Party. Respondent fileda brief in support of the Trial Examiner's Decision and in opposi-tion to the exceptions of the General Counsel.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds-that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record inthis case, and agrees with the ' Trial Examiner that the complaintshould be dismissed.The Board's reasons for reaching this conclu-sion, however, are somewhat different from those relied upon by theTrial Examiner, and therefore the Board adopts the findings and con-clusions of the Trial Examiner to the extent consistent here-with.The complaint, as amended, alleges that Respondent violated Sec-tion 8(a) (5) and (1) of the Act by refusing the Union's request forjob evaluation data relating to Respondent's wage classification sys-tem.The essential facts of the case, which are undisputed, have beenset forth in detail in the Trial Examiner's Decision, and we shall re-peat them only to the extent necessary.Respondent and the Union have maintained a collective-bargainingrelationship since 1938.During a substantial portion of this periodand continuing to the present, Respondent has used a point system forpurposes of job evaluation and classification of jobs other than skilledtrades.The contract lists nine classes or grades of unskilled jobs rang-ing from class "A," the lowest paid classification, to class "I," the high-est paid classification.Each class has a fixed minimum and maximumrate which is negotiated.Apparently, when a new job is created or an existing job is modified,the job is evaluated for classification purposes by a supervisor.Thesupervisor analyzes, in writing, the job requirements in terms of suchapplicable factors as experience required, physical demand, complexityof the operation, etc.These factors are known- as the "job specifica-tions."Each specification is rated by assigning it a point value accord-ing to a manual which Respondent maintains. The total number ofpoints determines the class of the job and, in turn, the rate of pay forthe employee holding the job. "Although the Union has shown for many years that Respondenthas been using a point system for evaluating jobs.and thus determiningthe hourly rate for the employee performing the job, it has never,prior to the incident which gave rise to this proceeding, sought anyinformation respecting the point system.On the contrary, when Re-spondent timely offered to negotiate a jointly administered pointsystem, the Union refused to discuss the matter and stated that in its 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract in effect at the time this dispute arose provided in relevantpart as follows :Article IV -(8) 'The company agrees to inform the Union concerning anymajor changes in job content, including changes in the number ofemployees in an operation crew, as far in advance as possible butat least the day before such changes are placed in effect.At the request of the Union Plant Chairman or the ChiefSteward the Job Specifications for any specific job or jobs, whichthe Company prepares for Job Evaluation purposes, will be madeavailable by the Company in its offices for a reasonable period ofstudy.representative of the Union . . . Company records of the namesof employees in the bargaining unit and their current individualwage rates . '...--In the past, under the foregoing contract provisions, Respondent has,upon request, disclosed to the Union the job specification data respect-ing a job evaluation, but not the number of points assigned to thevarious specifications.The Union has never, heretofore, protested thisprocedure and has handled all grievances involving job classificationson the basis ofthe,information supplied by Respondent.At all times material herein the parties have maintained a grievanceand arbitration provision in their collective-bargaining agreementwhich provided, for a six-step grievance procedure culminating inarbitration of "all grievancesf questions, and disputes between theparties."The present controversy arose when, on about January 29, 1962, Re-spondent changed its, crane.operation from overhead to floor level.- Asa result of the change, -,the job-of Crane Operator George Shaw was re-evaluated and reduced from class "C" to class "B." Shaw was advisedof this reductionby his foreman on January 29,1962. Shaw's foremanexplained that the reduction in class was -due to the fact that thejob of crane operator carried a lower point value under the changedmethod of operating. the crane.Shaw asked to see the mentionedpoints, but the foreman refused and referred Shaw to Respondent'spersonnel manager, Popular. Shaw, who also happened to be chair-man of the plant grievance committee, thereupon presented his com-plaint to Popular, who showed him the job evaluation sheet containingthe job specification data, but refused Shaw's request to examine the ANACONDA AMERICAN -BRASS COMPANY477points on the ground that the Union did not participate in the pointrating system. Shaw, acting in his own behalf and as chairman of thegrievance committee, filed a grievance protesting the reduction in gradeof the job of crane operator., ,On February 2, 1962, Popular advised Shaw that his job had againbeen reevaluated and had been returned to its former class, therebydisposing of the grievance.Shaw again asked to see the points andwas refused. Shaw suffered no loss of income.On or about September 28,1962, Shaw, as chairman of the grievancecommittee, filed a second grievance, known as grievance number 944.The gravamen of this grievance was that Respondent had breachedthe collective-bargaining agreement by refusing to disclose the pointinformation it had relied upon as the grounds for reclassifying thejob of crane operator on January 29, 1962.Respondent replied thatthe collective-bargaining agreement did not require that it reveal pointinformation, and that it had complied with the agreement by furnish-ing the job classification data.While grievance 944 was being processed through the various stepsof the grievance machinery, the parties negotiated a new collective-bargaining agreement.The matter of point information was ap-parently not discussed during the course of negotiations.The previouscontract was modified, however, by substituting for paragraph 9 ofthe 1961-62 agreement, the following :(9)The Company will notify the Union of the proposed per-manent wage rate classification of a new or changed job at least5 working days before placing such classification in effect.Duringthe 5 working days following such notification, the Union will begiven an opportunity to bargain concerning the proposed classi-fication with the Employee Relations Department in an effort toreach an agreement concerning it. If agreement is not reached, the'Company will proceed to put the proposed 'classification into ef-fect, and the Union shall have the right to institute a grievance atthe Fourth Step of the grievance procedure ... .Paragraph 8 of the agreement remained unchanged.After execution of the new agreement, the Union, on January 29,1963, advised Respondent that it wished to arbitrate grievance 944.Respondent agreed to arbitrate and the parties by mutual consentselected an arbitrator.Several days prior to the agreed-upon hearingdate, however, the Union asked for a continuance and Respondentagreed.The Union then renewed its demand for the point informa-tion with respect to Shaw's reclassification in January 1962, but Re-spondent refused the demand and pressed the Union to set a new date 478DECISIONS OF' NATIONAL LABOR RELATIONS BOARDfor the arbitration hearing.On July 9, 1963, the Union advisedRespondent that it wished -to withdraw grievance 944 and Respondentagreed.On July 22, 1963, the Union filed the charges herein alleging thatRespondent had violated Section 8 (a) (5) and (1) of the Act by refus-ing to supply "certain job evaluation information which is necessaryfor the purpose of collective bargaining in respect to rates of pay.Specifically, in order to make a determination of its position in theprocessing of a grievance involving a rate of crane operator ...."The Trial Examiner found that all of the Union's demands forpoint information made prior to the filing of the charge "relateddirectly and solely to the job evaluation points for the job of crane op-erator Shaw," and, as the charge stated, this information was soughtin connection with "the processing of a Grievance involving the rateof a crane operator . . . ." Shaw's grievance respecting the January1962 reclassification of the job of crane operator had been resolved,however, within 3 days without any loss of pay or benefits to Shaw.Thus, the essence of the Union's charge and the complaint was that Re-spondent violated the Act by refusing the Union's request for pointinformation concerning a dispute which had been resolved more-thana year and a half prior to the filing of the charge. The GeneralCounsel's assertion that the demand foi oint information was relevantto the general administration of the collective-bargaining agreementis contrary to the Trial Examiner's finding, amply supported by theevidence on the record, that up to September 26,1963, all union requestsfor'point information related solely to- the reclassification of the jobof crane operator.We agree with the Trial Examiner that the Septem-ber 1963 demand, which occurred after the issuance of the complaintherein, is outside the scope of this proceeding.It is well settled that Section 8 (a) (5) of the Act imposes an obliga-tion upon an employer to furnish upon request all information relevantto the bargaining representative's intelligent preformance of its func-tion.'This obligation extends to information which the union may re-quire to "police and administer existing agreements."However, asnoted above, the Union apparently abandoned its demand for pointinformation respecting the job of crane operator on February 2, 1962,when Popular advised Shaw that his job had been restored to itsprevious classification.The Union made no further requests for pointinformation until 8 months after Shaw's grievance respecting the re-classification of the job of crane operator had been resolved and therewas no longer any pending dispute in this respect.And as we havealso noted, all subsequent demands by the Union for point information,insofar as relevant to this proceeding, related solely to the January 29,1The Timken Roller Bearing Company,138 NLRB 15,enfd.325 F. 2d 746 (C.A. 6). ANACONDA AMERICAN BRASS COMPANY4791962, reclassification of the lob of crane operator.Thus, the Uniou'Sdemands for point information herein were not related either to apending gl ievance or to the geneial administration of the contract'There are still other circumstances which bear materially on ourresolution of this caseThe issue of the point rating system was notnovel to the par. LiesThe Union was well aware that Respondent reliedupon a point System for purposes of lob classification, but never re-quested point information prior to this proceedingOn the contrarytheUnion consistently rebuffed Respondent's offers to negotiate ajointly adrmnrsteied point evaluation system, and asserted that thepoint system was not a valid method for classification of jobs Inaddition, as a result of collective-bargaining, the parties had agreedto the kind of job classification information to be furnished the UnionThe agreement in effect at the time this dispute arose and the agree-ment ineffect prior to that both contained specific provisions relatingto this matterThese provisions were not modified in any mannerrelevant to this proceeding by the contract negotiated while this dis-pute was in piogiessThese facts, in our view, indicate that by theircontract the parties have regulated the kind of job classification datato be made available to the UnionThere can be little doubt that the Union as well as Respondentviewed the contract as covering the matter of job classification dataThus, the record shows that the Union itself filed grievance 944 claim-ing that Respondent breached the agreement by refusing Shaw's re-2 Our dissentingcolleague errsin assumingthat our decision herein constitutes a de-parture fromthe oft st ited principlethat a union is entitled to informationwhich isrelevant to the general ndminlstrationof a collective bargaining agreementIndeed, asthe TrialEclminer noted,the outcomeof this case mightverywell havebeen otherwisehad the Union sought theinformation In a different contextAssuming,arguendo,thatpoint information could be generally rely ant to the administration of the agreement,the problem posed b\ this case is that the Union itself limited the request for informationto a specific purpose,ie , the processing of Share's grievanceAt no time didthe Unionacknowledgethat the pointsNstem had any bearing on its administration of the contract,and, indeed,rejected Respondent's efforts to incorporate the point system into the bangaining processWith respect to the relevancyof the information for purpose of futurebargaining,the Unionhad cNery opportunity to request such information during nego-ti,itions for the 1962-64agreement,which were conductedwhile this verydispute waspendingThe Lnion,however, made no such requestUnder these circumstances we donot believe that it wouldbe appropriate for usto hold that Respondentunlawfully re-fused to bargainin good faith with the Unionby denyingthe Union's request for informationwith respectto a grievance which had become defunct more than 6 monthsprior to the Union'sdemand for the informationWe also note th'tt our dissenting colleague views the facts and circumstances of thiscase is similar toHerculesMotorCorporation,136 NLRB1648, to which he has alsovoiced objectionsWe have beencautioned,however,against looking to "the fears anddoubts of the opposition"as an authoritative guide for the interpretation of casesNLRB v Fruitand Vegetable Packers Warehouse Local 760,Joint Council No 8,International Brotherhood of Teamsters,etc (Tree Fruits,Inc ),377 U S 58 It is clearto us that the facts inHerculeswere quite different from those in the instant case, thedecision herein in no way relies uponHercules,and we can see no reason why a reviewor justification of the decision in that case is called for hereinFailure to do so shouldnot be construed as acceptance of the dissent's interpretation of theHerculesdecisionor its subesquent history 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDquest for point informationIt reaffirmed this view when it an-nounced its desiie to have the matter arbitrated and pal ticipated in theselection of an arbitratorRespondent on its part did not challenge theUnion's view that the contract regulated their rights and the aibi-trability of the disputeIn these cncumstances we do not believe wewould be justified in finding that Respondent's refusal to giant theUnion's request for point information constituted a violation of itsduty to bargain in good faithAccordingly, for all the reasons set forth above, we shall dismissthe complaint in its entirety[The Board dismissed the complaint ]ME IBERFANNING, dissentingAs noted in the majority opinion, Respondent and the Union havehad a collective-bargaining relationship since 1938The controversywhich gave rise to this complaint relates to the refusal of the Re-spondent to provide the Union with the specific "points" and "pointtotals" attached unilaterally by the Respondent to job specificationsof a particular jobUnder Respondent's job evaluation system tm-skilled jobs are described under general headings such as physicaldemands, complexity, employee experience, etcEach factor is thenassigned a number of "points," the total determining whether an em-ployee would be paid a higher or lower late It is thus clear thatthe use of the point system is of vital importance in establishing theactual wages to be paid a particular employeeMoreover, it -%tiouldalso seem apparent that whatever policy or formula Respondentutilized in assigning certain points to one job would be applicablegenerally to other jobsThe collective-bargammg agreement between the parties requiresRespondent to provide the Union with "the Job Specifications for anyspecific job or jobsthe names of employees in the bargainingunit and their current individual wage rates "At all times Respond-ent has complied with this provision, but insists that it has no obliga-tion either under its contract or this statute to further provide theUnion with the specific points attached to the job specifications.Respondent contends that its refusal is justified because "the Uniondoes not recognize the Company's Job Evaluation plan"Therecord shows that Respondent in the past had offered to negotiate asystem of joint union-employer participation in job rating under thepoint systemThe Union, however, rejected Respondents offers toincorporate the point system into any collective-bargaining agreementon the ground that it did not accept the point system as a valid basisfor rating jobs ANACONDA AMERICAN' BRASS COMPANY481In the spring of 1962 Respondent reevaluated the content of a craneoperator's job.The result was a reduction in wages for Crane Opera-tor George Shaw, a union official.He immediately requested that hebe shown the points assigned to his job so that he could consider thevalidity of Respondent's action.His request was refused.He there-upon filed a grievance based upon the reduction in his wages.Dur-ing the second step of this grievance procedure Respondent restoredShaw to his previous salary so that he suffered no loss in pay, Shaw,nevertheless, insisted that he be shown the points assigned to his joband the Respondent continued to refuse this request.A second griev-ance was filed, alleging a breach of contract based upon Respondent'srefusal to provide the Union with the above information. Sub-sequently, the parties mutually agreed that this grievance should bewithdrawn.While this grievance was being processed, the partiesnegotiated a new agreement. It does not appear that point informa-tion, the subject of the grievance, was discussed during negotiationsand the newly executed contract did not modify the previous agree-ment in this respect.On these facts the majority finds that (1) the "Union's demandsfor point information herein were not related either to a pendinggrievance or to the general administration of the contract," and (2)"by their contract the parties have regulated the kind of job classifica-tion data to be made available to the Union."The majority thereforedismisses the complaint in its entirety.The majority's first conclusionappears to be based upon the premise that wage data information asto a particular employee need only be provided during the pendencyof a specific grievance relating to that employee and' is entirely un-related to the job status of other employees.The majority's secondconclusion suggests that whatever right the Union may have to thewage data it sought is a right governed solely by' its contract withthe Respondent to be enforced only by an arbitrator.The majorityalso seems to rely upon an argument that the Union further "waived"its right to this information because it had not previously, requestedsuch information and had refused to participate in the Respondent'spoint evaluation system.I cannot agree with these conclusions.The issue of an employer'sduty to furnish a union wage data information has long plagued theBoard and the courts. In 1954 the innumerable cases coming to theBoard under this heading prompted the then Chairman Guy Farmerto remark that "a clear-cut rule relating to this issue is desirable."Heheld the proper rule to be "that wage and related information per-taining to employees in the bargaining unit should, upon request, bemade available' to the bargaining agent without regard to its im-760-577-65-vol. 148-32 482'DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate relationship to the negotiation or administration of the col-lective bargaining agreement."He also noted that "the exact phras-ing by which,it is requested, or the specific reason for requesting it,if any, are not controlling."Whitin Machine Works,108 NLRB 1537,affd.per curiam217 F. 2d 593 (C.A. 4), cert. denied 349 U.S. 905. Theabove rule was specifically approved by the Court of Appeals for theFifth Circuit inN.L.R.B. v. The Item Company,,220F. 2d 956, cert.denied 350 U.S. 905 and by the Court of Appeals for the First Circuit-inBoston-Herald Traveler Corporation v. N.L.R.B.,-223 F. 2d 58.See alsoJ. I. Case Company v. N.L.R.B.,253 F. 2d 149 (C.A. 7).When the Court of Appeals for the Ninth Circuit held inN.L.R.B. v.F. W. Woolworth Co.,235 F. 2d 319, that "there must under all thecircumstances be a showing of reasonable need of the informationtomeet a condition," its decision was summarily reversed by theSupreme Court ina per curiamdecision.N.L.R.B. v. F. W. Wool-worth Co.,352 U.S.'938.Now the Board and the courts are again engaged in a new controversyover the statutory right of a union to be furnished information relevantto the collective-bargaining process. In April 1962 the "clear-cut rule"of theWhitincase was dealt a substantial blow by the Board's de-cision inHercules Motor Corporation,136 NLRB 1648 (see my. dis-senting opinion in that case, at 1653):There, a majority of the Boardheld that the Union was not entitled to wage information pertainingto the establishment of certain new wage rates on the ground thatthe information pertained to a grievance "over a matter which theRespondent maintained could not be the subject of a grievance underthe contract."This view was adopted by the Court of Appeals forthe Fifth Circuit inSinclair Refining Company v. N.L.R.B.,306-F. 2d 569 (Judge Rives dissenting)'.The court viewed the Board'srationale in theSinclaircase (132 NLRB 1660) as contrary to the.Board's own position inHercules.Although that case representeda departure from previous precedents, in subsequent cases the Boardeither distinguished or did not follow-'theHerculesrule.InTheTimken Roller Bearing Company,138 NLRB 15, enfd. 325 F. 2d 746(C.A. 6), the Board held that an employer was required to furnish iii-formation in connection with particular grievances because the inter-pretation and application of the agreement were not concerned "where,as here, the Union is asserting its statutory, not contractual, rights."Herculeswas distinguished on the ground that inTimkenthere was "noargument concerning some underlying dispute on which the relevancy'of the wage data may depend." InThe Fafnir Bearing Company,146NLRB 1582, the Board held that the Act confers on the Union a righttomake w independ^nt time study of particular jobs, contrary to " T ANACONDA AMERICAN BRASS COMPANY "483the contention of the Respondent that such a right existed, if at all,by virtue of its collective-bargaining agreement and, should be re-solved through the grievance-arbitration procedure.While I am in complete agreement with the Board's conclusions inSinclair, Timken Boller Bearing,andFafnir,cited above, I- am notsatisfied that these cases realistically can be distinguished on their factsfrom those inHercules.In my view, the Board should take' a clearposition that a union's right to. wage data either is a statutory rightto enable it to function as the employees' collective-bargaining rep-resentative or a contract right that can be enforced only-through thatchannel.A middle ground, in my opinion, invites constant and need-less litigation every time a union seeks specific or general informationof this nature.The instant case, I believe, is, an example of this trend.Obviously,the Respondent's point system as applied to employees generally, andto Crane Operator Shaw, in particular, is directly related to wages.Whether or not Shaw's job was reevaluated and a grievance filed,itwould seem to me that at all times the Union had a statutory rightto know precisely what points the Respondent had assigned to his jobor any other job or all jobs.That it asked only for Shaw's points, andthat after Respondent had hurriedly rescinded a reduction in hiswages, should not derogate from its right to be informed of the spe-cificmethod and procedure whereby his wage was determined byRespondent.The Trial Examiner suggests that only "principle"motivated the Union in seeking this information and that, if it wereotherwise, his recommendation might have been different. It seemsto me hardly the province of the Board to speculate as to the reasonwhy a collective-bargaining representative seeks pertinent and relevantwage information.Who is to say that in the general administra-tion of the contract or in future negotiations between the parties'the pionts assigned to Shaw's job could not be used by the Union asa cogent argument against the job evaluation system to which it wasat all times opposed? Indeed, the "principle" - itself, once estab-lished, would certainly be of assistance to the Union in all futuregrievances requiring information as to points. It should hardlyneed saying that it is the function of the Board and the courts toestablish clear and reasonable rules or "principles" by which the partiesto collective bargaining may be guided. without undue recourse tolitigation.Although the Trial Examiner relied upon the Board'sHerculesdecision, the majority does not cite that case or any other Board orcourt decision in support of its conclusion that the Union did not havea statutory right to,the information requested.Rather, the majorityappears to rest its decision primarily on the ground of relevancy and, 484DECISIONS OF NATIONAL 'L'ABOR RELATIONS BOARDmoreover, on the ground of waiver either through a contractual'undertaking 'or'by- the Union's conduct.. With respect to relevancy,,the rule has been forcefully stated by the Court of Appeals for theSecond Circuitas follows :Since the employer has an affirmative statutory duty to supplyrelevant wage data, his refusal to doso asis not justified by the-Union's failure initially to show the relevance of the requestedinformation.The rule governing disclosure of data of this kindis not unlike that prevailing in discovery procedures under mod-ern codes.Here the information must be disclosed unless it.plainly appears irrelevant.Any less lenient rule in labor dis-putes would greatly hamper the bargaining process, for it isvirtually impossible to tell in advance whether the requesteddata will be relevant except in those infrequent instances in-which the inquiry is patently outside the bargaining issue.N.L.R.B. v. Yawman c(; Erbe Mfg. Co.,187 F. 2d 947, 949.This rule has been followed in Board and court decisions too nu-merous to require citation.In the instant case the majority assumes.that the points assigned by Respondent to Shaw's job hadno relevancywhatsoeverto any bargaining issue other than the initial grievancefiled by Shaw.But a collective-bargaining representative has a con-tinuing duty to watch over the wages of the employees it represents,to consider its present and future course of action with respect to anemployer's wage policy and to secure from an employer the necessaryinformation to determine its bargaining posture.The question ofrelevancy is fully satisfied where, as here, the information requestedrelates directly to the specific wages paid an employee.With respectto the majority's conclusion as to waiver, the weight of authority isoverwhelming that , the waiver of a statutory right must be "clearand unmistakable."See the Board's own decision in the very recentTimken Roller Bearingcase, 138 NLRB 15, enfd. 325 F. 2d 746(C.A. 6), and cases cited therein. Indeed, in theTimkencase theBoard found without merit similar contentions with respect to waiverand "channeling." "To hold otherwise," the Board said, "would con-travene our well-established rule that the mere existence of a griev-ance machinery does not relieve a company of its obligation to furnisha union with information needed to perform its statutory function."Enforcing the Board's decision, the court specifically approved theBoard's contention, pointing out that the existence of a statutory right"was not dependent upon it being included in the bargaining agree-ment.It was not a right obtained by contract, such as would be thecase in increased wages, longer vacations, pension rights, and so-called fringe benefits.The failure to have the right recognized bythe Company in the bargaining agreement, which would probably ANACONDA AMERICAN BRASS COMPANY485eliminate the necessity of possible litigation over it later, does notmean that it does not exist by vil.tue of the statute "The TznakenRoller Bearing Company v N L R B , supraI belie-,e the maloiity's decision in this case is disiuptive of long-established precedents and will confuse, father than clarify, the stat-utory obligations and eights of the paities to give or ieceive wagedata infoimationAccordingly, I dissent fiom the majority s refusalto find a violation of Section 8(a) (5) and (1) in this caseCHAIRMAN D'ICCULLOCH took no part in the consideration of theabove Decision and OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELocal 1078, International Union, United Automobile Aerospace and AgriculturalImplement Workers of America, (UAW, AFL-CIO), herein called the Union, fileda charge of unfair labor practice on July 22, 1963On August 30 and on Septem-ber 17, 1963, the General Counsel issued a complaint and an amendment thereto,respectivelyThe crux of the complaint is that Anaconda American Brass Com-pany, herein called the Respondent, refused, in violation of Section 8(a)(1) and (5)of the Act, to furnish the Union with certain job evaluation data relating to Re-spondent's wage classification systemIn its answer Respondent denied the com-mission of unfair labor practices and alleged that in the course of negotiations andby reason of the terms of a contract the Union had waived its right to such informa-tionA hearing was held before Trial Examiner Ramey Donovan on October 2,1963, at Wateibury, Connecticut, with all parties participatingSubsequently, briefswere received from counsel for all partiesFINDINGS OF FACT AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent is a Connecticut corporation and is a wholly owned subsidiary of theAnaconda CompanyThe principal office and place of business of Respondent is inWaterbury, ConnecticutAt the latter location Respondentengages inthemanu-facture, sale, and distribution of various brass mill productsIn the course of itsbusiness Respondent annually receives at its Waterbury plant, directly from outsidethe State, materials valued in excess of $50,000During the same period, productsvalued in excess of $50,000 are shipped by Respondent directly to locations outsideConnecticutIt is found that Respondent is engaged in commerce within the mean-ing of the ActItTHE LABOR ORGANIZATIONThe Union is a labor organization within the meaning of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESBackgroundThe Local Union has represented Respondent's employees since 1938 and hasbargained with and has had contractual relations with Respondent during that periodIn the past, the Local Union had been affiliated with the Mine, Mill and SmelterWorkers Union and thereafter with the Industrial Union of Marine & ShipbuildingWorkers of America-CIOSince 1950 or 1951, the local union, Local 1078, has beenaffiliated with International Union, United Automobile, Aerospace and AgriculturalImplementWorkers of America, (UAW, AFL-CIO) Ii It is admitted that the Union represents a majority of the employees in an appropriateunitThe appropriate unit is all productionand maintenance employeesat Respondent'sWaterburyplant, exclusive of watchmen,clericals,office workers,and other salariedemployees and supervisors as definedIn the Act 486DECISIONS OF NATIONAL LABOR,RELATIONS. BOARDIn the past and continuing into the present, Respondent, at its Waterbury plant,has had a job evaluation system.Under this system there is a list of labor gradesor job classifications, each class or grade having a minimum and a maximum hourlywage rate. In connection with the job evaluation system, the labor grades or jobclassifications are based upon job specification sheets prepared by management per-sonnel.The job specification sheet has a caption, at the top left, of "Job Title," underwhich would be filled out the title of the particular job.Under the job title appearsa columnar list of factors, such as knowledge, experience, job complexity, and so forth.Under each factor is a place for numbers or points and space on the right for nar-rative description.2The grade or class of a job is determined by the points assignedto the job under the aforedescribed job evaluation system.The points and theirweighing, as well as the entire job evaluation, are based upon a prescribed system thatis apparently set forth in a manual used by the management personnel.Over the years, at various contract negotiations, the Respondent has asked theUnion whether it wished to discuss the subject of job evaluation and to participate inthe evaluation of the various jobs under the job evaluation system.The Union hasconsistently said that it did not wish to participate.in the joint evaluation of the jubs.The evidence indicated that over the years the Respondent has unilaterally preparedthe job specification sheets, including all the elements thereon as above described.The Union has contented itself, insofar as job, evaluation is concerned, with taking upgrievances with Respondent over particular job classifications.For instance, theUnion might protest that a particular job should be grade or class C rather than gradeor class B.Upon request, the Respondent would make available to the Union the jobspecification sheet as filled out on the particular job.However, in no instance hasthe job specification thus made available to the Union contained the points assignedto the various factors on the sepcifications.The points, aforementioned, have nototherwise been made available to the Union.The Union, in the past, has never,either generally or in regard to a particular case, requested to see the points assignedto a job.Although the Union was aware that Respondent did use points on its jobevaluations, the subject of points was not raised or discussed in contract negotiations.The instance when the Union did request to see the points on a particular job is thesubject of the present case.In addition to the foregoing, the terms of the contracts between the parties dealwith the subject of job evaluation.The extent of the contract coverage of the subjectis as follows:Article IV(8) The Company agrees to inform the Union concerning any major chi agesin job content, including changes in the number of employees in an opera-tion crew, as far in advance as possible but at least the day before such changesare placed in effect.At the request of the Union Plant Chairman or the Chief Steward the JobSpecifications for any specific job or jobs, which the Company prepares for JobEvaluation purposes, will be made available by the Company in its offices for areasonable period of study.(9).the Company will make available in its offices, for a representativeof the Union . . . , Company records of the names of the employees in thebargaining unit and their current individual wage rates ... .2 The job specification abeet:Job TitleKnovled eIExperienceTotalPoints ANACONDA AMERICAN BRASS COMPANY487The foiegoing provisions are to be found in the contract for the period January 16,1961, to October 15, 1962The succeeding contract, with a terminal date of Octo-ber 15, 1964, contains the identical article IV(8) as its predecessorThe 1962-64contract, however, contains a different paragraph (9), which reads as follows(9) The Company will notify the Union of the proposed permanent wage rateclassification of a new or changed job at least 5 working days before placingsuch classification in effectDuring the 5 working days following such notifica-tion,the Union will be given an opportunity to bargain concerning the proposedclassification with the Employee Relations Department in an effort to leachan agreement concerningitIfagreementis not reached, the Company will pro-ceed to put the proposed classification into effect, and the Union shall have theright to institute a grievance at the Fourth Step of the grievance procedureThe 1962-63 EventsIn 1962 George Shaw was a crane operator in Respondent's plantHe was alsochairman of the Union's grievance committee and had held that position for about6 years 3As a crane operator, Shaw apparently operated an overhead hoist froma cab that was also overheadHis wage classification was grade COn or aboutJanuary 29, 1962, Shaw's foreman, MacMullen, informed him that the Companywas taking the cab off the crane and that the crane would be operated from thefloorThe foreman also said that the floor operation of the crane meant that thejob grade was reduced to grade B, which carried a lower wage rateMacMullenexplained that the reason for the reduction was that the job evaluation points forthe two jobs were differentShaw asked, "How come9" and asked to see thepoints aforementionedMacMullen told Shaw to see the personnel manager, Popu-larShaw then went to Popular and asked to see the job points since he had beentold that they had gone downPopular said that since the Union had not partici-pated in the job evaluation plan the points would not be shownShaw testified thathe then filed a grievance and was thereafter informed at the second step thereof thatthe reduction in pay had been reinstated and that the job would be reevaluatedShaw asked to see the job points but was again refused by PopularOn February 2, 1962, the Company reclassified Shaw's floor-operated crane jobto grade C, thus, in effect, rescinding the reduction of January 29 4The next event was that on September 29, 1962, Shaw, both personally and asa union representative, filed a grievance (No 944) under the contractThe griev-ance gave the name of the employee involved as George Shaw, crane operatorThe grievance was stated to be that the Union believes that the Company hadviolated the contract by refusing to show to the Umon job evaluation data which"makes up the wage classification of the above named job "Thereafter, the griev-ance was processed through the various steps provided in the contractThe thirdstep grievance meeting was on October 3, 1962, the fourth and fifth step meetingwas on October 12, 1962The next step was mediationAt all these stages noresolution was attainedThe Union adhered to its position that the Company hadviolated the contract by not showing the Union the point job evaluation dataTheCompany asserted that it had complied with the contract, specifically, article IV,section8, supra,and had made available to the Union the data required by thecontractThe evidence is that the Company did allow the Union to see the jobspecification descriptions but not the pointsOn January 29, 1963, the Unionadvised the Company that it would file for arbitration of grievance No 944 asprovided in the contractSubsequently, the partiesmutually agreed upon anarbitrator,Arthur Stark, and the date of the arbitration hearing was scheduled forApril 2, 1963Before the scheduled arbitration hearing, the Union, on March 29, 1963, re-quested a postponement of the hearingThe Company agreed, and the Union, byletter,on March 29, advised the arbitrator of the foregoing and concluded witha Since June1963, Shaw has been vice president of the local union as well as chair-man of the plant grievance committee'The Company's original position was that byeliminating theoverhead cab operationand by transferring the operation of the crane to the floor, the job became primarily thatof the floor helper cl issification, a B grade jobThereafter, according to the Company,it reclassifiedthe floor helper job from grade B to C because of the increased responsibilitythat now rested in the floor helper job It may be noted that with the elimination of theoverhead cab crane, Shaw displaced the man who had theretofore been the floor helperand the latter was assignedto another job 488DECISIONS OF NATIONAL.LABOR RELATIONS BOARDthe statement, "We will be in touch with you as to the future of this case."There-after, the Company made unsuccessful efforts with the Union to have the arbitrationproceed .5On May 23, 1963, representatives of the Union and the Company were meetingat another division of the Respondent, the Waterbury division.6 In the course ofthemeeting the Union asked if job evaluation points would be available to theUnion.The company people did not give an answer at that time or at least nodefinite answer.The following day, May 24, Respondent's director of `employeerelations wrote to the Union referring to the request for job evaluation by the Unionon May 23:Would the Union please formalize its request by a letter to, me advising:1.Specifically what information is desired, other than that to whichtheUnion has been accorded access per Article IV, Section (8) of ourCollective Bargaining Agreement, and2.The purpose for which the Union requires such information.*******On June 6, 1963, the Union answered the above letter as follows:In reply to your letter of May 24, 1963, and as per the telephone conversationrelating to Grievance #944-please be advised that the following informa-tion is desired by the Union.1)A copy of the point values involving in arriving at the rate of the jobin Grievance #944,2) The purpose for which the Union requires such information is to makea determination as to whether we, would want to arbitrate this grievance.*******Respondent replied to the foregoing by letter of June 12, 1963:.We do not feel that Article IV, Section 8 of the Collective BargainingAgreement requires us to provide evaluation point data . .Over a period of some years the Union has repeatedly stated to the Companythat the Union does not recognize the Company's Job Evaluation plan.itis therefore the Company's position that the duty of an employer to furnish cer-tain information to a Union upon receipt of appropriate request is not applicablein this instance.On July 9, 1963, the Union informed the Respondent that it wished to withdraw-grievance No. 944. On July 10, the Respondent advised the Union that it "agrees tothis case being withdrawn."The Union filed its charge of unfair labor practice on July 22, 1963, stating therein,inter alia,that it required the job-evaluation data, "specifically, in order to make adetermination of its position in the processing of a Grievance involving a rate of acrane operator ..."The original complaint in this case, August 30, 1963, alleges- that on and sinceMay 23, 1963, Respondent has refused the Union's request for job evaluation datain the wage classification- system "that is the subject of and related to certaingrievances..An amendment to the complaint, dated September 17, 1963,alleges that since about January 23, 1963, and "specifically," since May 23, 1963, Re-spondent has refused to produce job evaluation data that is necessary to enable theUnion to intelligently administer the contract. In a bill of particulars, dated Septem-ber 25, 1962, the General Counsel alleges: in September 1962, the Union requestedjob evaluation data, "specifically" the manner in which the wage classification systemhad been applied to the wage rate "of crane operator George Shaw"; Respondent6 On April 24, 1963, the Company had written to the Union:_The Company has, on several occasions, contacted the Union in an effort to havethe hearing rescheduled.These efforts, as you know, have been successful. In theinterests of expediting this matter and having in mind the many cases for whichhearingsmust be scheduled, the Company urges the Union to give this matterprompt attention.6 Shaw was employed in the small tube division and grievance No. 944 was filed in thatdivision.I ANACONDA AMERICAN BRASS COMPANY489refused such data and the Union filed grievance No. 944 on September 28, 1962; onMay 23, 1963, the Union again requested, such data and was refused. The bill goeson to state that the data is necessary for the intelligent administration of the con-tract and that the right to such information is "in no way depending upon the pend-ency of any grievance. Specifically in reference to grievance No. 944 such jobevaluation data is necessary to enable the Union to assess the fairness and appro-priateness of the wage.rate revision relating to George Shaw, and intelligently todetermine whether such wage rate revision warrants the invocation of, arbitrationprocedures as to Shaw and prospectively as to other employees . ..." 7Following issuance of the foregoing pleadings, the complaint, amendment to thecomplaint, and the bill of particulars, the Union on September 26, 1963, wrote toRespondent stating that it was reiterating its request "for job evaluation data relatingto the Company's wage classification system in the Company's various divisions .. . .This information is needed by the Union' to administer and police its collective-bargaining contract with you properly .." 8By letter of October. 1, 1963, theday before the instant hearing, Respondent advised the Union that it was referring theletter to its attorney. -Conclusions-I am of the opinion that this case should be decided on the basis of the complaintas amended and upon the amplification thereto by the bill of particulars.' The'Union'sletter of September 26; 1963, is subsequent to the foregoing pleadings and in my viewthe letter is not properly cognizable in deciding the case although it was receivedin evidence.'VSome observations concerning the letter, however, are in order,since they serveto point up what I believe are the issues in the case before me.The letter uses theword "reiterate" but, as far as the evidence in the case shows, the request in the letterisoriginal in that it requests "job evaluation data relating to the Company's wageclassification system in the Company's various divisions in Waterbury."This is abroad and unqualified request.All prior requests, as the evidence reveals, relateddirectly and solely to the job evaluation points of the job of Crane Operator Shaw.As late as June 6, 1963, the Union's demand was stated to be,(1) A copy of the point values involved in arriving at the rate of the job inGrievance #944 [Crane Operator Shaw's grievance, limited to,the job pointson his job of crane operator].(2) The purpose for which the Union requires such information is to make adetermination as to whether we would want to arbitrate this grievance.I also find no support in the instant record for the statement in the September 26, 1963,letter that ". . . we have repeatedly requested such information from you in con-nection with various grievances and in other instances over the past two years."The only instance in which job evaluation points were sought was that of Crane.Operator Shaw and the complaint is based upon the Shaw incident .aIn a motion to dismiss the complaint Respondent invokes Section 10(b) of the Act,asserting that the charge was filed more than 6 months after the commission of theunfair labor practice.As I view the evidence, the Respondent refused to furnishthe Union the evidence it sought, the job points of Shaw's crane operator job, in thelatter part of January 1962 and in February 1962; the same refusal occurred inSeptember and in October 1962, and the refusal was carried through the fifth step ofthe grievance procedure, with the Union adhering to its request and the Company7 In his brief,the General Counsel states, " . . the Union first requested wage dataand was met with a refusalA grievance (No. 944) was then filed based specificallyupon that refusal and not upon the equity of any wage rateThus, the data was notsought for the purpose of processing a grievance . . . the grievance was simply a pro-test against the unlawful refusal "The General Counsel was aware that this letter was being sent.In its June 6, 1963, letter, in addition to job points on grievance No. 944 'in thesmalltube division, the Union asked for the same information on grievance No. 379-fabricated metal goods division.The facts regarding grievance No 379are not shownin the instant record and the instance is not included in the complaint. The Company'sansweringletter regarding grievance No 379 makes the uncontrovertedassertion that nojob points are used in the fabricated metal goods divisionand notes that the Union hascitedthat grievance for arbitrationand that an arbitrator has been agreed upon. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDadhering to its refusal.So evident was the refusal in 1962 and certainly by-the middleof October 1962,thatmediation and arbitration were invoked as provided in thecontract.10On May 23,1963, as explained and particularized by letter of June 6,1963,the Union again asked the Company for the job points on grievance No. 944,Shaw's crane operator grievance.The Company,again,on June 12, 1963,refused togive the data requested.With respect to Section 8(a)(5) violations of the Act and the application of Sec-tion 10(b) thereto,it can be said that the Board's decisions hold that when there hasbeen a refusal to bargain the Section 10(b) limitation period begins to run and ifthe charge is filed more than 6 months later,itwill be ineffective;however, if at,any subsequent time a request to bargain is made and is denied,in violation of Sec-tion 8(a)(5), the denial constitutes a new and independent violation-of Section8(a) (5) regardless of how many times the same demand had been made in the past."Under this interpretation it would appear that if the Union were to make a demand forthe crane operator data in 1968 instead of in 1962 and in 1963,the demand and denialwould constitute a viable unfair labor practice,albeit that the first demand and refusal,identical to the later demand,occurred in 1962.A fortiori,therefore,the demand andrefusal in the instant case in May and June 1963 were sufficient basis for the chargefiled in July 1963, and were timely within Section 10(b) of the Act.The instant case,may perhaps present a somewhat different situation since thedemand for data, in June 1963,was expressly stated to relate to and was directedto the original demand and grievance in 1962 upon which the parties had joined issuein a specific grievance procedure.It thus bears a resemblance to thePennwovencase.12Unlike the instant case,cases in which there were demands for recognition orbargaining or for bargainable material,without regard to any prior instance or anyprior particular demand,may be regarded as cases in which the subsequent demandsstood upon their own two legs and were complete and actionable in themselves with-out regard to any prior situation,even though a similar demand might have beenpreviously made.However,in view of the present position of the Board with respectto the application of Section 10(b) to Section 8(a) (5) situations and in view of myopinion with respect to the case aside from the Section 10(b) aspect,disposition ofthe case under Section 10(b) is not relied upon.There is no doubt in my mind that a union as bargaining agent is entitled to receiveall information necessary to properly perform its function of representing the em-ployees and administering the contract.12As a general proposition,I would also af-firm that where an employer has a job evaluation system that is used to classify jobsas to grade and wages,the Union,as bargaining agent, would be entitled to accessto all data used in the said system.In the present case we see a collective-bargaining relationship between the partiesthat has existed for some 25 years.Both parties, as far as I could observe, arecompetently represented by individuals and groups that are alert to protect theirrespective interests.As might be expected,from the experience of many years indealingwith each other, well developed and relatively sophisticated contracts havebeen negotiated.The parties in their contracts wrote their own charters for industrialself-government and provided machinery for the solution of "all grievances,questions,and disputes between the parties." It is my opinion that the instant case involves agrievance and that it should be handled through the contractual grievance machineryof the contract,with disposition made therein of the Company's defense based onits interpretation of article IV(8) of the contract and of the other contentions of theparties.14The foregoing is the collective bargaining agreed upon by the parties and if10 The mediationstep of the grievanceprocedurewas followed but provedfruitlessAlthoughan arbitrator was agreed upon and a hearing setthe partiesdid not proceed toarbitration.11West PennPower Company,143 NLRB 1316;White Construction and EngineeringCompany,Inc.,97 NLRB1082, enfd. 204 F 2d 950(C.A. 5) ;cf.Local LodgeNo1424,International AssociationofMachinists, AFL-CIO;et at.(Bryan Manufacturing Co.) v.N.LRB,362 US. 411.11N L R B.v Pennwoven,Inc,194 F. 2d 521 (C A. 3).13N.L R B. v. Truitt Mfg.Co , 351 U.S. 149;N.L.R.B. v. F, W.Woolworth Co,352U.S. 938."Hercules Motor Corporation,136 NLRB1648, 1651-1652;United Steelworkers ofAmerica vAmerican ManufacturingCo.,363 U S. 564,566;United Steelworkers ofAmerica v Warrior and Gulf Navigation Company,363 U.S. 574. BOISECASCADE CORPORATION491collective bargaining is ever to mature it should be allowedto function in this casewithouttheBoard'sintervention.I,therefore,recommend dismissal of thecomplaint.15CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofthe Actand is engaged incommerce within the meaningof the Act.2.The Unionis a labor organization within the meaningof the Act.3. It will not effectuate the policies of theAct to findthat Respondent has violatedSection 8(a)(1) and(5) of the Actin the circumstances of this case.RECOMMENDED ORDERUponthe basis of the foregoing findings and conclusions,and upon the entirerecord,it is recommendedthat theBoard issue anorderdismissing the complaint.15 Subsequent to the events of January and February 1962, involving Shaw's job ascrane operator and subsequent to his original requests for job point data, the Union, onAugust 23,1962,presented detailed contract proposals to Respondent.Negotiationsapparently extended over a period of months since the new contract was entered into onDecember 12, 1962.Neither in the August 23 contract proposals of the Union nor insubsequent contract negotiations did the Union ask for or raise the issue of the Companyfurnishing job evaluation points to the Union.This failure to make such contract de-mands cannot be attributed to a desire not to prejudice the grievance of Crane OperatorShaw since Shaw had been restored to his former classification in February 1962.Therebeing no personal loss of Shaw involved thereafter,itmust be assumed that all that re-mained was the principle of the Union being entitled to receive job point data. If such ademand had been made in contract negotiations and the Company adamantly refused toaccede to the furnishing of such data,the legal outcome might well have been otherwise.Boise Cascade Corporation,EmployerandTeamsters,Chauf-feurs,Helpers & Delivery Drivers Local 690, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner.CaseNo.19-RC-3350.August 26, 1964DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Robert E.Tillman.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'1 At therequest of the Petitioner,the Regional Director issued twosubpoenas ducestecumrequiring the Employer to produce certain of its records.Thereafter,the Em-ployer indicated that it would net comply with certain items in the subpena and It peti-tioned for the revocation of the subpena as to those items.This petition was denied bythe Regional Director.The Employer then filed with the Board an emergency appealfrom the ruling by the Regional Director and the Board remanded this appeal to theHearing Officer for decision.The Hearing Officer then denied the Employer's petition torevoke and the Employer filed a second emergency appeal from the Hearing Officer's rul-ing.The Board reserved ruling on this appeal pending a review of the record, as, inour view, the record,including the briefs of the parties,adequately presents the facts inthis proceeding,and as the Petitioner does not now complain that the record is in anyway inadequate,we shall reverse the Hearing Officer's ruling and grant the Employer'spetition for revocation.148 NLRB No. 53.